DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 10/23/2020. Currently, claims 1, 2 and 4-10 are pending. Claims 1, 2, 4 and 6-10 are examined for the purpose of this prosecution. Claim 5 has been withdrawn from consideration. Claims 3 has been cancelled. Claims 1, 2, 4, 6 and 7 have been amended. Claims 8-10 are newly added. 

Response to Amendment
Applicant’s amendments to claims 1 and 6 are sufficient to overcome the rejection of claims 1-4 and 6 under 35 U.S.C. §101 as set forth in the previous action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 8 recites in part, 
“further comprising a near field communication unit, wherein the processor: urges a user to put an electronic money medium storing data for the electronic money in a case where the electronic money is selected as the one or more payment methods for settlement by the user operation when it is determined that the calculated total amount does not reach the amount of money of the charge.” 
Upon closer review of Applicant’s disclosure, there is no support for the recited claim limitation. 
Applicant’s published specification teaches that “[i]n a case where the electronic money is selected as the payment method for settlement, the electronic money reception screen 140 is displayed on the display 14, as illustrated in FIG. 6.  The electronic money reception screen 140 is a screen used to urge the user to put the electronic money medium corresponding to the electronic money selected in the payment method selection screen 120 over the near field communication unit 22. For example, in a case where the selection icon 122c corresponding to the electronic 
In the above paragraph, the electronic money reception screen urges the user to place an electronic money medium over a near field communication unit upon selection of an electronic money payment method. However, there is no support for urging the user to place the electronic money medium over the near field communication unit when it is determined that the calculated total amount does not reach the amount of money of the charge. 
Applicant is respectfully requested to particularly point out portions of the disclosure that show support for the recited claim limitation. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Pub. No. 2017/0017958 (Scott et al. – hereinafter Scott). 

Referring to claim 1, Scott discloses a multimedia terminal, which is provided with an operation unit receiving a user operation and a processor, and is capable of performing settlement of a charge using a plurality of payment methods including cash and electronic money, wherein the processor: [See paragraphs 0034, 0035, 0051, 0056, 0058, 0079, 0182]
selects one or more payment methods for settlement out of the plurality of payment methods according to the user operation received by the operation unit; [See 0122, 0145, 0146, 0175, 0180, 0184, 0187]
detects a plurality of amounts of payable money corresponding to one or more payment methods for settlement selected, respectively; [See paragraphs 0175, 0180, 0181, 0182, Figs. 14A-14F]
calculates a total amount of the plurality of amounts of payable money detected; [See paragraphs 0181-0183, 0217] 
determines whether or not the total amount, being calculated, reaches an amount of money of the charge; and [See paragraphs 0181-0183, 0217]
permits the settlement in a case where it is determined that the total amount reaches the amount of money of the charge. [See paragraphs 0184, 0203, 0216, 0217]

Referring to claim 2, Scottt discloses the multimedia terminal according to claim 1, further comprising: 
a display; and wherein the processor  [See paragraphs 0145, 0175, 0180, 0181, Figs. 14A, 14B] 


Referring to claim 4, Scottt discloses the multimedia terminal according to claim 1, wherein it is possible to select the one or more payment methods for settlement regardless of the amount of payable money. [See paragraphs 0145, 0146, 0180, 0181, 0184, 0187, 0189-0193, 0217] 

Referring to claims 6 and 7, they contain similar limitations as set forth in claim 1, and therefore are rejected based on the same rationale. 

Referring to claim 8, Scott discloses the multimedia terminal according to claim 1, further comprising a near field communication unit, wherein the processor: urges a user to put an electronic money medium storing data for the electronic money in a case where the electronic money is selected as the one or more payment methods for settlement by the user operation when it is determined that the calculated total amount does not reach the amount of money of the charge. [See paragraphs 0007, 0137, 0193]

Referring to claim 9, Scott discloses the multimedia terminal according to claim 1, wherein the processor preferentially selects, when the cash and the electronic money are selected as the one or more payment methods for settlement, a predetermined payment method among the cash and the electronic money. [See paragraphs 0189-0193]

Referring to claim 10, Scott discloses the multimedia terminal according to Claim 1, where the processor selects according to the user operation received by the operation unit, when the cash and the electronic money are selected as the one or more payment methods for settlement, the payment money of the cash and the payment money of the electronic money or a ratio of the payment money of the cash and the payment money of the electronic money. [See paragraphs 0189-0193, 0217] 

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687